Citation Nr: 9906197	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  97-13 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the veteran's current wife, [redacted], may be recognized 
as his legal spouse for VA purposes. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from October 1963 to 
March 1967.  

This matter arises from a decision rendered in March 1997 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, that denied the veteran a dependency 
allowance for his present wife, [redacted].  Following compliance 
with the procedural requirements set forth in 38 U.S.C.A. 
§ 7105 (West 1991), the case was forwarded to the Board of 
Veterans' Appeals (Board) for appellate consideration.


FINDINGS OF FACT

1.  The veteran married [redacted], in 1966; no evidence of 
the dissolution of that marriage has been submitted.

2.  The veteran entered into a marital relationship with 
[redacted], sometime prior to September 1973; no objective 
evidence of the termination of that marital relationship has 
been submitted.

3.  The veteran married [redacted] in August 1983; on his 
application for a marriage license, the veteran indicated 
that he had no previous marriages.

4.  A legal impediment appears to have existed when the 
veteran sought to marry [redacted] in August 1983.  




CONCLUSION OF LAW

[redacted] may not be considered the veteran's dependent spouse for 
VA purposes.  38 U.S.C.A. §§ 103(c), 5107 (West 1991); 
38 C.F.R. §§ 3.1(j), 3.50, 3.205 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he was free to marry [redacted] in August 
1983.  He asserts that his prior marriage to [redacted] in 
1966 was annulled, and that he was never legally married to 
[redacted].  Based upon this, he contends that he was free 
to marry [redacted], and that she should be recognized as his legal 
spouse for VA purposes.

In the absence of conflicting information, proof of a current 
marriage, together with the claimant's certified statement 
concerning the date, place and circumstances of dissolution 
of any prior marriage may be accepted as establishing a valid 
marriage.  See 38 C.F.R. § 3.205(b) (1998).  Marriage means a 
marriage valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
See 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  In the instant 
case, the veteran admits that he married [redacted] in 1966 
while he was stationed in Germany.  He contends that this 
marriage was annulled by [redacted] in 1969, and that the marriage 
never was consummated.  However, the veteran admits having no 
direct evidence of such an annulment.  Instead, he has 
indicated that he was told as much by a third party.  

The record indicates that the veteran was married to 
[redacted] during the 1970's.  Correspondence received 
from the Internal Revenue Service indicates that [redacted] and 
[redacted] filed a joint Federal income tax return as late 
as April 15, 1977.  Despite this, the veteran contends that 
he and [redacted] were never legally married, but instead 
maintained a common-law relationship.  

The veteran married [redacted], in August 1983.  At that 
time, he certified to the State of Ohio that he had no 
previous marriages.

As noted above, in the absence of conflicting information, 
proof of marriage together with the claimant's certified 
statement concerning the date, place and circumstances of 
dissolution of any prior marriage may be accepted as 
establishing a valid marriage.  In this case, there is 
indication that the veteran had two prior marriages.  He is 
unable to establish the dissolution of either of these.  In 
view of such conflicting information, proof of the veteran's 
marriage to [redacted], on its face, does not meet the requirements 
cited in 38 C.F.R. § 3.205(b), and the VA. clearly has 
reasonable grounds for requiring the veteran to submit 
documentation regarding his prior marital relationships  
Moreover, because the veteran misrepresented his prior 
marital status to the State of Ohio when he married [redacted] in 
August 1983, the latter marriage does not meet the 
requirements of 38 C.F.R. § 3.1(j) wherein a marriage must be 
valid under the law of the place where the parties resided at 
the time of marriage or the place where the parties resided 
when the right to benefits accrued.

In view of the foregoing, the Board finds no reasonable basis 
upon which to predicate a grant of the benefit sought.


ORDER

Entitlement to a dependency allowance for [redacted], based upon a 
marital relationship with the veteran is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

